United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 1, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 02-11315
                            Summary Calendar


CHEYENNE PATE,

                                           Plaintiff-Appellant,

versus

JANIE COCKRELL; ET AL.,

                                           Defendants,

ROBERT TREON; J. MOONEYHAM; KENNETH R. BRIGHT, Jr.,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 7:02-CV-46-R
                        --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Cheyenne Pate, a Texas prisoner (# 773478), challenges the

district court’s denial of his application to proceed in forma

pauperis (“IFP”) on appeal following the district court’s

granting of several defendants’ motion to dismiss pursuant to

FED. R. CIV. P. 12(b)(6).    By moving to proceed IFP, Pate is

challenging the district court’s certification that he should not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11315
                                -2-

be granted IFP status because his appeal is not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);

28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).

     In his complaint, Pate asserted that he is a former gang

member of the Aryan Brotherhood of Texas (“ABT”) who quit the ABT

due to health problems and “turning his life over to God.”     He

maintained that the ABT had placed a “hit” on him and that the

defendants had failed to protect him from this threat; he alleged

that they should have placed him in protective custody or

safekeeping.   Pate also alleged that the defendants’ inaction

had forced him to remain in his cell for 24 hours a day, thus

depriving him of recreational privileges.

     Prison officials have a duty under the Eighth Amendment to

protect inmates from violence at the hands of other prisoners.

Farmer v. Brennan, 511 U.S. 825, 833 (1994); see also Horton

v. Cockrell, 70 F.3d 397, 400-02 (5th Cir. 1995).

     Before granting the defendants’ motion to dismiss, the

district court had dismissed Pate’s claims against Texas

Department of Criminal Justice--Institutional Division (“TDCJ-

ID”) Director Janie Cockrell and Classification Committee member

Rogers, based on Pate’s failure to establish a causal connection

between these defendants and the constitutional violations

asserted.   The district court did not err in dismissing the

claims against these party defendants because Pate had alleged

only that he had sent a letter to Cockrell’s TDCJ-ID predecessor
                            No. 02-11315
                                 -3-

and that Rogers had caused him to be transferred to a new prison

facility.    See Woods v. Edwards, 51 F.3d 577, 583 (5th Cir.

1995).

     Pate had been transferred to Allred Unit, where several of

the named defendants worked, and he alleged that the Allred

defendants failed to protect him by refusing to place him in

protective custody.    Pate, who does not allege that he has

actually been assaulted, has failed to make allegations that are

sufficient to establish that the defendants should have been

“‘aware of facts from which the inference could be drawn that a

substantial risk of serious harm exist[ed].’”    Newton v. Black,

133 F.3d 301, 308 (5th Cir. 1998) (quoting Farmer, 511 U.S.

at 837).    His claims for injunctive relief against the Allred

defendants are now moot because he has been transferred to a

third prison.    See Herman v. Holiday, 238 F.3d 660, 665 (5th

Cir. 2001).

     Insofar as Pate has alleged that the defendants’

inattentiveness to his personal safety forced him to forego

recreational privileges in violation of his Eighth Amendment

rights, Pate has failed to establish that the defendants acted

with deliberate indifference to a substantial risk of harm to

his health or that the recreational privileges offered by the

defendants were inadequate to ensure his personal safety.       See

Herman, 238 F.3d at 664.
                           No. 02-11315
                                -4-

     Pate has failed to show that the claims that were dismissed

present nonfrivolous issues for appeal.    Accordingly, we uphold

the district court’s order certifying that the appeal is not

taken in good faith.   Pate’s request for IFP status is DENIED,

and his appeal is DISMISSED as frivolous.     See Baugh, 117 F.3d

at 202 & n.24; 5TH CIR. R. 42.2.   The dismissal of this appeal

as frivolous counts as a “strike” for purposes of 28 U.S.C.

§ 1915(g), as does the district court’s dismissal of his

complaint for failure to state a claim.     See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).    Pate is cautioned that if he

accumulates three strikes, he will not be permitted to proceed

IFP in any civil action or appeal filed while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; THREE-STRIKES BAR

WARNING ISSUED.